                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

 MAXINE Y. DESANZO,
                              Plaintiff,
 vs.                                             Case No. 18-CV-352-JED-FHM
 AHS SOUTHCREST HOSPITAL, LLC,
                              Defendant.

                                   OPINION AND ORDER

         Plaintiff’s Motion to Quash Subpoena to Hydro Extrusion, [Dkt. 31], for Protective

Order, [Dkt. 32], and Defendant’s Motion to Compel or in the Alternative, enjoin Plaintiff

from Interference with Subpoenas and for Sanctions, [Dkt. 39, 40], are fully briefed and

before the undersigned United States Magistrate Judge for decision.

                                           Background

         Plaintiff’s employment at Defendant hospital was terminated. Plaintiff brought this

lawsuit alleging age discrimination and retaliation for making an EEOC complaint. She

seeks back pay, lost benefits, and front pay until retirement. Since her employment was

terminated, Plaintiff moved to Arizona with her husband John DeSanzo when he took a job

in that state. Defendant asserts that the move to Arizona cut off Plaintiff’s claim for front

pay.     Plaintiff asserts that she would not have moved if she were still working for

Defendant. She points out that she did not move to Texas when her husband took a job

there.

         Defendant issued subpoenas to Mr. DeSanzo’s Arizona employer, Hydro Extrusion

North America, LLC (Hydro) and his former employers Ascend Custom Extrusions (Ascend)

and IPSCO Tubulars LLC (IPSCO) seeking information about the terms of Mr. DeSanzo’s
employment, compensation, and benefits. Plaintiff moved to quash the Hydro subpoena

and instructed IPSCO not to respond to the subpoena without a court order. Plaintiff did

not move to quash the IPSCO subpoena. Mr. DeSanzo is not a party to this lawsuit and

he did not object to any of the subpoenas. Neither Hydro nor IPSCO have lodged

objections to the subpoenas. IPSCO refuses to respond to the subpoena, absent a court

order. Plaintiff’s counsel have not rescinded the instructions to IPSCO.

    Motion to Quash Subpoena to Hydro and for Protective Order [Dkt. 31, 32]

       Defendant issued a subpoena to Mr. DeSanzo’s current employer, Hydro,

seeking production of documents pertaining to Mr. DeSanzo’s employment, such as:

offer letter, contract, hiring documents, starting salary, pay structure including bonuses,

potential for bonuses, and expected changes in pay.1

       Although neither Hydro nor Mr. DeSanzo object to the subpoena, Plaintiff argues

that she has a “personal right” to object to the subpoena of her husband’s employment

information. Plaintiff objects on the basis that the subpoena is irrelevant on its face as

she claims Mr. DeSanzo’s employment records have no bearing on her lost wages,

mitigation efforts, infliction of emotional distress claim, or any other factor relevant to

the claims. [Dkt. 31, p. 7]. Alternatively, Plaintiff argues that the marginal relevance of

the documents would be outweighed by the harm of the disclosure. According to

Plaintiff, Hydro is involved in government contracts and “Mr. DeSanzo believes that

[Hydro] is wary of its employees being involved in any sort of litigation.” [Dkt. 39, p. 8].

       1
           The attachment to the subpoena also seeks documents concerning a change in the relationship
between Mr. DeSanzo and a different employer, Ascend Custom Extrusions, LLC. No explanation
appears in the parties’ papers for why Defendant would seek information from Hydro about Mr. DeSanzo’s
relationship with a different and former employer. Since neither party makes an issue of the matter, the
court will assume the wrong attachment was appended to the subpoena.

                                                   2
Plaintiff argues the subpoena potentially puts Mr. DeSanzo’s employment at risk.

Plaintiff further argues that the employment information is unnecessary as the

DeSanzo’s tax returns have been produced.

      Defendant asserts that since the records being sought are not Plaintiff’s, and

since Mr. DeSanzo has not joined the motion to quash, Plaintiff lacks standing to object

to the subpoena and argues that the motion should be denied on that basis. Defendant

further argues that the subpoena imposes no undue burden on Plaintiff, as she will not

bear any expenditure of time or money in compliance with the subpoena. In addition,

Defendant argues that the employment information is relevant to defenses to Plaintiff’s

claim for lost wages.    Defendant also states that the tax returns have not been

produced for 2018 and further that Mr. DeSanzo’s employment with Hydro did not begin

until August 2018, so the 2018 tax returns would contain little information about the

current employment. Further, the 2018 tax returns will not contain the detail Defendant

has requested in the subpoena.

      Plaintiff is seeking back pay and front pay. Defendant states it will have the

burden to show Plaintiff failed to mitigate damages. On that point Defendant points out

that although Plaintiff obtained full time employment, she quit that job after about a year

and moved to Arizona with her husband. Defendant argues that, even if Plaintiff’s

employment with Defendant had not been terminated, her employment would have

ended in May 2018 when she moved to Arizona, which cuts off the back pay and front

pay claims. Plaintiff testified at deposition that she would not have moved to Arizona

if she had still been employed by Defendant. Defendant disputes this assertion and



                                            3
states that the information from Mr. DeSanzo’s employer will enable Defendant to

develop arguments to refute Plaintiff’s claim she would not have moved to Arizona.

       Regardless of standing, the court finds that the motion to quash should be denied

on its merits. There has been no showing that the subpoena imposes any burden on

Plaintiff. Plaintiff’s comments about the possible impact on Mr. DeSanzo’s employment

are speculative.2 Mr. DeSanzo has not objected to the subpoena so there is no

assertion that production of the information is objectionable to him. Given the fact that

Plaintiff seeks back pay and front pay, and the possible impact Plaintiff’s move to

Arizona may have on that claim, the court finds that information about Mr. DeSanzo’s

job with Hydro is a fair area of inquiry for discovery purposes. Moreover, the court is

not persuaded that tax returns are sufficient to provide the information Defendant

seeks.

       Plaintiff’s Motion to Quash Subpoena to Hydro Extrusion, [Dkt. 31], and for

Protective Order, [Dkt. 32], are DENIED.

                         Defendant’s Motion to Compel [Dkt. 39]

       Defendant issued a subpoena to Mr. DeSanzo’s former employer, IPSCO.

Defendant asserts that Plaintiff’s counsel have improperly interfered with the IPSCO

subpoena. Defendant seeks an order compelling IPSCO to respond to the subpoena

and sanctions for the interference.

       Plaintiff has not sought to quash the IPSCO subpoena or moved for a protective

order but Plaintiff’s counsel instructed IPSCO not to respond to the subpoena without


       2
         Hydro became aware of the lawsuit when it received the subpoena, to the extent that mere
knowledge of the lawsuit is damaging, that damage has already taken place.

                                               4
a court order.   Although neither Mr. DeSanzo nor IPSCO have objected to the

subpoena, IPSCO has followed the instructions from Plaintiff’s counsel and will not

respond absent a court order.

      Plaintiff states that, although she did not file a motion to quash the IPSCO

subpoena, she did not waive her right to object to production of the records. The

subpoena to IPSCO was dated January 29, 2019. Plaintiff has taken no action to bring

her objection to the subpoena to the court’s attention until May 1, 2019, when Plaintiff

filed her response to Defendant’s motion to compel. It is not clear how Plaintiff arrived

at the conclusion that whatever rights she may have had to object to production of

information sought in response to the subpoena to IPSCO were preserved in the face

of months of inaction. The court finds that Plaintiff has not presented reasons for delay

that may preserve any objection. The court further finds that Plaintiff has not presented

sufficient reasons for the court to deny the motion to compel.

      The court finds that the information sought by the IPSCO subpoena is relevant

for discovery purposes and therefore Defendant’s Motion to Compel, [Dkt. 39] is

GRANTED.

                     Defendant’s Motion for Sanctions [Dkt. 40]

      Defendant asserts that the interference by Plaintiff’s counsel with the subpoena

to IPSCO was wrongful and should be sanctioned.

      According to Plaintiff, Plaintiff’s counsel called IPSCO and expressed objection

to the subpoena over the phone. IPSCO requested the objection in writing. Plaintiff’s

counsel wrote a “quick letter” which requested IPSCO to not produce the requested



                                           5
employment records without an order from this court.3 Plaintiff states the request that

IPSCO not produce the records without a court order was a regrettable stray sentence.

Plaintiff states, “This stray sentence was admittedly improper, but was not in any way

made in bad faith.” [Dkt. 45, p. 4]. Plaintiff also asserts that “Plaintiff’s counsel was not

aware of the mistake, apparently made in an extreme rush, until Defendant’s motion.”

[Dkt. 45, p. 5]. Plaintiff states that the letter does not evince bad faith and counsel’s

actions have not multiplied proceedings so as to make sanctions appropriate under 28

U.S.C. § 1927.

        The statement that “Plaintiff’s counsel was not aware of this mistake . . . until

Defendant’s Motion” is inaccurate, [Dkt. 45, p. 5], as demonstrated by email

correspondence between Defendant’s counsel and Plaintiff’s counsel. By email dated

March 4, 2019 the instructions to IPSCO were addressed to Plaintiff’s attorneys. [Dkt.

41-3, p. 2]. In that email Defendant’s counsel asked for a copy of whatever letter was

sent to IPSCO. The letter to IPSCO has not been provided to Defendant, nor has it

been tendered to the court. On March 15, 2019, Defendant’s attorney sent an email

to Plaintiff’s counsel again addressing counsel’s letter to IPSCO.                          In that email

Defendant’s counsel suggested the letter to IPSCO may have been in error because

no motion to quash had been filed concerning the IPSCO subpoena. Plaintiff’s counsel

was asked to retract the instruction to IPSCO not to produce the records. [Dkt. 39-4,

p. 3; Dkt. 41-4, p. 3]. On March 20, 2019, Defendant’s counsel sent another email to


        3
          The court notes that Plaintiff’s brief does not identify the attorney making the telephone call to
IPSCO, or the author of the letter. Instead, Plaintiff states that the call was made and the letter was
written by “Plaintiff’s counsel’s office.” [Dkt. 45, p. 4]. Nor has Plaintiff produced the offending letter to
Defendant or to this court.

                                                      6
Plaintiff’s counsel seeking confirmation that the issue with IPSCO had been resolved.

[Dkt. 39-4, p. 2]. Plaintiff’s counsel responded that Defendant would have to file a

motion to compel in regard to IPSCO. Id. Defendant’s Motion to Compel was filed on

April 4, 2019, a month after Defendant’s counsel first inquired about the offending letter.

       Although the “quick letter” to IPSCO was written in February, it was not

withdrawn or corrected when the admittedly improper instruction came to counsel’s

attention by email in March, when Defendant’s motion was filed on April 4, 2019, or

when Plaintiff’s response brief was filed on May 1, 2019. Instead, Plaintiff’s counsel

have attempted to excuse their actions by referring to the letter to IPSCO as a “quick

letter,” as if a “quick letter” safe harbor exists for admittedly improper instructions which

interfere with a subpoena. The court expects better attention to detail than that

demonstrated by counsel’s actions with respect to the IPSCO subpoena and the

presentation of the inaccurate information to the court.

       Had Plaintiff’s counsel filed a motion to quash, Defendant would have been

required to file a response brief and the overall result would have been practically the

same. So, while Plaintiff’s counsel were clearly in error, the court declines to issue any

sanction.

       Defendant’s Motion for Sanctions, [Dkt. 40], is DENIED.

                                        Conclusion

       Plaintiff’s Motion to Quash Subpoena to Hydro Extrusion, [Dkt. 31], and for

Protective Order, [Dkt. 32], are DENIED. Hydro Extrusion North America, LLC is

required to respond to the subpoena from Defendant.



                                             7
      Defendant’s Motion to Compel, [Dkt. 39] is GRANTED. IPSCO Tubulars LLC is

required to respond to the subpoena from Defendant.

      Defendant’s Motion for Sanctions, [Dkt. 40], is DENIED.

      SO ORDERED this 3rd day of June, 2019.




                                        8
